DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Drawings
The drawings of July 10, 2019 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In independent claim 19, “transmitting means” and “control means” are interpreted as being in means-plus-function format.  In dependent claim 20, “receiving means” is interpreted as being in means-plus-function format.  The “transmitting means” in claim 19 is supported, at least, by the “transmitters 26” in the specification, which may be radar transmitters, noting, for example, paragraphs [0042] and [0043] of the specification.  The “control means” in claim 19 is supported, at least, by the “controller 30” in the specification, noting, for example, paragraph [0044], where it is described with a processor and a memory.  The “receiving means” in claim 20 is supported, at least, by the “receivers 28” in the specification, which may be radar receivers, noting, for example, paragraphs [0042] and [0045] of the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear in that the claim is presented as being directed to a “detector device” (line 1), but the claim only recites “a plurality of transmitters” (line 2) and a “controller …” (line 3).  So, it is unclear in claim 1 how anything is detected without a receiver.  Substantially the same remarks apply to independent claim 19.
Similarly, overall, independent claim 10 is indefinite and unclear in that the claim is presented as being directed to a “method of detecting at least one object” (line 1), but the claim only recites method steps of “transmitting”  (lines 2-3 and 4-5).  So, it is unclear in claim 10 how “at least one object” is detected without  receiving a return signal.
Each of dependent claims 2-9 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 11-18 is unclear, at least, in that it depends ultimately from unclear, independent claim 10.
Dependent claim 20 is unclear, at least, in that it depends from unclear, independent claim 19.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroder et al (WO 2018/115370 A1), hereinafter Schroder et al (‘370).
Looking, first, to independent claim 1, Schroder et al (‘370) is directed to “A detector device” (line 1), noting, for example, paragraph [0001] at lines 1-2.  The claim 1, “plurality of transmitters” (line 2) is met by the plurality of “transceiver antenna units,” for example, see paragraph [0046] of Schroder et al (‘370) at line 2.  The claim 1 “controller …” (lines 3-4) is met by the Schroder et al (‘370) “control unit 24,” for example, see paragraph [0071] at line 2.  Schroder et al (‘370) indicates in paragraph [0051] at lines 7-8 on page 12 that, “The length of needed outer code is equal to the number of transceiver antenna units TRxk,” so 2N in claim 1 would be four, since there are “four transceiver antenna units” (paragraph [0051] at lines 8-9).  The limitations on lines 5-14 of claim 1 are met by the application of rows 1 and 3 of the Hadamard matrix at the end of paragraph [0051] on page 12 of Schroder et al (‘370), where N of the elements on these rows are “1” and another N of the elements on these rows are “1” or “-1”, where the “-1” elements on row 3 of the matrix are “immediately adjacent each other” (line 13 of claim 1).  The sequences for rows 1 and 3 of the matrix are transmitted in a “simultaneous” manner (claim 1, line 10), being a MIMO configuration as described 
As for the further limitations of dependent claim 3, these are met in much the same way as for the “second one of the transmitters” in claim 1 at line 9, except that the “third one of the transmitters” in claim 3 at line 2 corresponds to row four of the Hadamard matrix in paragraph [0051] on page 12 of Schroder et al (‘370).
The remarks with respect to independent claim 10 are substantially those made above with respect to independent claim 1, in that claim 10 is the method claim corresponding to the apparatus of claim 1.
The remarks with respect to dependent claim 12 are substantially those made above with respect to dependent claim 3, in that claim 12 is the method claim corresponding to the apparatus of claim 3.
The limitations of independent claim 19 are met by Schroder et al (‘370) as applied above to independent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al (‘370).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 2 are not disclosed in Schroder et al (‘370), although Schroder et al (‘370) does disclose the use of “bi-phase modulation” between 0° and 180°, noting, for example, paragraph [0050] at lines 1-2 on page 11 of Schroder et al (‘370) and the changes between 1 and -1 on rows 2 through 4 in the Hadamard matrix in paragraph [0051] on page 12 of Schroder et al (‘370).  In that transmitters in Schroder et al (‘370) switch between only two phase states, it would have been obvious to one of ordinary skill-in-the-art that the old and well-known “binary phase shifter” could be used for this switching between the two phase values as an efficient manner of making the phase switch with common, off-the-shelf components.
The remarks with respect to dependent claim 11 are substantially those made above with respect to dependent claim 2, in that claim 11 is the method claim corresponding to the apparatus of claim 2.

Potentially-Allowable Subject Matter
Claims 4-9, 13-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris et al (‘564) is of general interest for disclosing the use of a vehicular radar with a plurality of transmitters (e.g., see Figures 1 and 2) that uses phase modulation (e.g., column 4, lines 32-58).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648